Citation Nr: 0925259	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initially compensable evaluation for 
bilateral pes planus.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for a left wrist 
disorder.

6.  Entitlement to service connection for a right wrist 
disorder.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a left shoulder 
disorder.

10.  Entitlement to service connection for sinusitis and 
pharyngitis.

11.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service-connected 
psychiatric disorder.

12.  Entitlement to service connection for restless leg 
syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 
2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).

The issue of entitlement to service connection for restless 
leg syndrome is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In May 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to an initially compensable evaluation for 
bilateral pes planus.

2.  In May 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for allergies.

3.  In May 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for fatigue.

4.  In May 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  The medical evidence of record shows that the Veteran has 
a current diagnosis of an organic disease of the nervous 
system of the left wrist which was manifested to a 
compensable degree within 1 year of separation from military 
service.

6.  The medical evidence of record shows that the Veteran has 
a current diagnosis of an organic disease of the nervous 
system of the right wrist which was manifested to a 
compensable degree within 1 year of separation from military 
service.

7.  The medical evidence of record shows that the Veteran 
experienced left knee symptoms during military service, there 
was continuity of the symptomatology from military service to 
the present, and there is a current diagnosis of a left knee 
disorder.

8.  The medical evidence of record shows that the Veteran 
experienced right knee symptoms during military service, 
there was continuity of the symptomatology from military 
service to the present, and there is a current diagnosis of a 
right knee disorder.

9.  The medical evidence of record shows that the Veteran 
experienced left shoulder symptoms during military service, 
there was continuity of the symptomatology from military 
service to the present, and there is a current diagnosis of a 
left shoulder disorder.

10.  The medical evidence of record shows that the Veteran 
experienced sinusitis and pharyngitis during military 
service, there was continuity of the symptomatology from 
military service to the present, and there is a current 
diagnosis of chronic sinusitis.

11.  The medical evidence of record shows that the Veteran's 
currently diagnosed erectile dysfunction is related to his 
service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an initially 
compensable evaluation for bilateral pes planus have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for allergies have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).

3.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for fatigue have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).

4.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for GERD have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).

5.  A left wrist disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A right wrist disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  A left knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(b) (2008).

8.  A right knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(b) (2008).

9.  A left shoulder disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(b) (2008).

10.  Sinusitis/pharyngitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(b) (2008).

11.  Erectile dysfunction is proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Pes Planus, Allergies, Fatigue, GERD

In August 2004, the Veteran filed claims for service 
connection for bilateral pes planus, allergies, fatigue, and 
GERD.  By a rating decision dated in June 2005, service 
connection for bilateral pes planus was granted and a 
noncompensable evaluation was assigned, while service 
connection for allergies, fatigue, and GERD was denied.  The 
Veteran appealed the initial bilateral pes planus evaluation 
and the denial of service connection for allergies, fatigue 
and GERD.  This appeal was perfected in January 2008.  In a 
May 2008 hearing before the Board, the Veteran stated that he 
wished to withdraw the issues of entitlement to an initially 
compensable evaluation for bilateral pes planus and service 
connection for allergies, fatigue, and GERD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the Veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the Veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished 
to withdraw his appeal as to the issues of entitlement to an 
initially compensable evaluation for bilateral pes planus and 
service connection for allergies, fatigue, and GERD.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issues of 
entitlement to an initially compensable evaluation for 
bilateral pes planus and service connection for allergies, 
fatigue, and GERD.  As such, the Board finds that the Veteran 
has withdrawn his claim as to these issues, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issues of entitlement to an initially compensable 
evaluation for bilateral pes planus and service connection 
for allergies, fatigue, and GERD, and they are dismissed.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Left and Right Wrist Disorders

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records include numerous 
complaints and diagnoses of left and right wrist disorders.  
A September 1994 medical report stated that the Veteran had 
lacerated his right wrist the previous night on a broken 
window.  He was given 17 sutures and reported increasing 
numbness in his 4th and 5th fingers.  After physical 
examination, the assessment was multiple lacerations of the 
right hand.  An October 1994 medical report stated that the 
Veteran had recently had surgery for a laceration of a branch 
of the dorsal ulnar sensory nerve.

January and March 1995 medical reports stated that the 
Veteran had neuroma status post laceration of a branch of the 
ulnar sensory nerve of the right hand.  In a March 1995 
medical report, the Veteran complained of right hand 
numbness.  After physical examination, the assessment was 
ulnar nerve neuroma.

In a January 2002 medical report, the Veteran complained of 
left wrist pain.  The assessment was mild tendonitis and 
neuropathy symptoms.  In a February 2002 medical report, the 
Veteran complained of right wrist pain for the previous 2 
months.  After physical examination, the assessment was 
findings consistent with right wrist early carpal tunnel 
syndrome versus sprain.  The Veteran complained of right 
wrist pain in 2 separate March 2002 medical reports, but 
reported that using a wrist splint helped reduce the 
symptoms.  In a November 2003 letter of exception, the 
Veteran complained of left and right wrist symptoms.

After separation from military service, in an August 2004 VA 
general medical examination report, the Veteran complained of 
left wrist pain on repetitive motion.  He also complained of 
right wrist pain and numbness due to nerve damage from a 
laceration from a broken glass window.  After physical 
examination, the diagnoses were left wrist tendonitis and 
right wrist carpal tunnel syndrome.  The medical evidence of 
record shows that left and right wrist disorders have been 
consistently diagnosed since August 2004.

Subsequently, in a February 2008 VA outpatient medical report 
a VA physician stated that "[a]bout a year ago, I had 
performed electrodiagnostic evaluation of bilateral upper 
extremities, which showed mild right ulnar entrapment at the 
elbow and mild left carpal tunnel syndrome."

The medical evidence of record shows that the Veteran has a 
current diagnosis of organic diseases of nervous system of 
the left and right wrists which was manifested to a 
compensable degree within 1 year of separation from military 
service.  The Veteran's service medical records show numerous 
complaints of left and right wrist pain, including diagnoses 
of neurological impairment.  In addition, the medical 
evidence of record shows that the Veteran had current 
diagnoses of neurological disorders of the left and right 
wrists.  Accordingly, if these disorders were manifested to a 
compensable degree within 1 year of separation from military 
service, presumptive service connection is warranted.  See 
38 C.F.R. §§ 3.303, 3.309.

The medical evidence of record shows that the Veteran's left 
wrist disorder impacts the median nerve and the right wrist 
disorder impacts the ulnar nerve.  Under Diagnostic Codes 
8515 and 8516, incomplete paralysis of the median and ulnar 
nerves warrants a 10 percent evaluation in both major and 
minor extremities when it is mild in degree.  With respect to 
diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8516 (2008).  In the August 2004 VA 
general medical examination report, the Veteran reported 
sensory impairment in both wrists.  Accordingly, at that time 
the Veteran exhibited symptoms that were manifested to a 
degree of 10 percent or more.  August 2004 is within 1 year 
of the Veteran's separation from active military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that service connection for the Veteran's left 
and right wrist disorders is warranted on a presumptive 
basis.  38 C.F.R. § 3.303(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left and Right Knee Disorders

The Veteran's service treatment records include numerous 
complaints and diagnoses of left and right knee disorders.  
An April 1986 medical report stated that the Veteran hurt his 
right knee when he stepped off a curb improperly.  After 
physical examination, the assessment was collateral ligament 
strain.  A second April 1986 medical report also gave an 
assessment of collateral ligament strain.  An April 1986 
physical profile report stated that the Veteran was put on 
temporary restrictions due to a right knee strain.

A July 1989 medical report stated that the Veteran reported 
that he fell the previous day and injured his left knee.  He 
was given crutches and a knee brace.  On physical 
examination, there was subjective discomfort.  Multiple 
subsequent July 1989 medical reports gave diagnoses of a left 
knee medial meniscus tear.  In a December 1991 medical 
report, the Veteran complained of right knee pain.  After 
physical examination, the diagnosis was knee strain.  

In a November 1996 medical report, the Veteran complained of 
bilateral knee pain for the previous 10 years, greater in the 
left than the right.  On physical examination, there was pain 
with palpation of the vastus medialis oblique.  The diagnosis 
was patellofemoral pain.  In a second November 1996 medical 
report, the Veteran complained of bilateral knee pain for the 
previous 2 years, greater on the left than the right.  After 
physical and radiographic examination, the impression was 
patellofemoral pain due to chondromalacia.  A November 1996 
x-ray examination report gave an impression of left knee 
"resolving fibrous cortical defect."  In a December 1996 
medical report, the Veteran complained of bilateral knee 
pain.  On physical examination, there was tenderness over the 
media aspects of the tibial plateaus, bilaterally.  In a 
January 1997 medical report, the Veteran complained of daily 
knee pain.  After physical examination, the diagnosis was 
patellofemoral pain.

A July 2000 medical report stated that the Veteran complained 
of right knee pain for the previous 3 months.  A second July 
2000 medical report stated that the Veteran complained of 
right knee pain for the previous 2-3 months.  After physical 
examination, the assessment was right knee pain of 
questionable etiology.  In an August 2000 medical report, the 
Veteran complained of right knee pain.  After physical 
examination, the assessment was patellar tendonitis.  In a 
September 2000 medical report, the Veteran complained of 
right knee pain.  After physical examination, the assessment 
was patellar tendonitis.  In an October 2000 medical report, 
the Veteran complained of right knee pain.  After physical 
examination, the assessment was patellar tendonitis.  

In an April 2001 medical report, the Veteran stated that he 
hyper-extended his left knee in March 1986 and 1989.  He 
complained of continuing knee pain.  In a September 2001 
medical report, the Veteran complained of left knee pain.  He 
reported that he had previously hyper-extended both knees.  
After physical examination, the assessments were left patella 
tendonitis secondary to early patellofemoral syndrome and 
right possible compensation soreness on appreciative 
findings.  In a November 2003 letter of exception, the 
Veteran complained of left and right knee pain.

After separation from military service, in an August 2004 VA 
general medical examination report, the Veteran complained of 
left and right knee pain since military service.  On physical 
examination, the Veteran had left and right knee pain.  The 
diagnosis was bilateral degenerative joint disease of the 
knees.  The medical evidence of record shows that left and 
right knee disorders have been consistently diagnosed since 
August 2004.

The medical evidence of record shows that the Veteran 
experienced left and right knee symptoms during military 
service, there was continuity of the symptomatology from 
military service to the present, and there are current 
diagnoses of left and right knee disorders.  The Veteran's 
service treatment records are replete with left and right 
knee complaints, symptoms, and diagnoses.  The symptoms were 
consistent in nature and continued over the course of many 
years, with documented medical evidence often on a monthly 
basis.  This continuity of symptomatology continued after 
separation from military service, with symptoms shown on 
physical examination in August 2004, at which time left and 
right knee disorders were also diagnosed.  

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's left and right knee disorders 
are related to military service and therefore, service 
connection for left and right knee disorders is warranted.  
38 C.F.R. § 3.303(b); Gilbert, 1 Vet. App. 49.

Left Shoulder Disorder

The Veteran's service treatment records include numerous 
complaints and diagnoses of a left shoulder disorder.  In a 
February 1996 medical report, the Veteran complained of left 
shoulder pain.


In a June 1997 medical report, the Veteran reported 
experiencing left shoulder pain when he was in a motor 
vehicle accident the previous week.  In a July 1997 medical 
report, the Veteran complained of left shoulder pain.

In a May 1999 medical report, the Veteran complained of left 
shoulder pain.  After physical examination, the assessment 
was degenerative arthritis, left shoulder.  A second May 1999 
medical report stated that the Veteran had a provisional 
diagnosis of degenerative joint disease of the left shoulder.  
In a June 1999 medical report, the Veteran reported 
intermittent left shoulder pain for the previous 2 years 
which had become constant over the previous 6 months.  After 
physical examination, the assessment was suspected chronic 
upper trapezius pain in the left shoulder.  In a second June 
1999 medical report, the Veteran complained of left shoulder 
pain.  In a third June 1999 medical report, the Veteran 
complained of left shoulder pain, subluxation, and clicking.  
After physical examination, the assessment was continued left 
upper trapezius inflammation with joint pain secondary to 
shoulder locking.  

In 2 separate July 1999 medical reports, the Veteran 
complained of left shoulder pain.  In an August 1999 medical 
report, the Veteran complained of pain and popping in his 
left shoulder.  After physical examination, the assessment 
was unstable left shoulder.  In a second August 1999 medical 
report, the Veteran denied left shoulder pain, but had left 
shoulder pain on physical examination.  The assessment was 
continued tendon inflammation with questionable impingement 
of the left shoulder.  In a September 1999 medical report, 
the Veteran complained of left shoulder pain.  After physical 
examination, the assessment was that the Veteran had not 
improved at all with physical therapy and probably needed a 
steroid injection.

A January 2003 medical report gave an assessment of probable 
bursitis/tenysynovitis.  In a January 2003 medical report, 
the Veteran complained of left shoulder pain.  In January 
2003, the Veteran was placed on a restricted physical profile 
due to left shoulder symptoms.  In a February 2003 medical 
report, the Veteran complained of left shoulder pain.  In an 
April 2003 medical report, the Veteran complained of left 
shoulder pain.


After separation from military service, in an August 2004 VA 
general medical examination report, the Veteran complained of 
left shoulder pain since military service.  A November 2005 
VA x-ray examination report stated that on views of the 
Veteran's left shoulder, there was minimal degenerative 
disease of the acromioclavicular joint.

The medical evidence of record shows that the Veteran 
experienced left shoulder symptoms during military service, 
there was continuity of the symptomatology from military 
service to the present, and there is a current diagnosis of a 
left shoulder disorder.  The Veteran's service treatment 
records are replete with left shoulder complaints, symptoms, 
and diagnoses.  The symptoms were consistent in nature and 
continued over the course of many years, with documented 
medical evidence often on a monthly basis.  This continuity 
of symptomatology continued after separation from military 
service, with complaints in August 2004.  Subsequent x-ray 
examination in November 2005 showed objective evidence of 
degenerative disease of the left shoulder joint.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's left shoulder disorder is 
related to military service and therefore, service connection 
for a left shoulder disorder is warranted.  38 C.F.R. 
§ 3.303(b); Gilbert, 1 Vet. App. 49.

Sinusitis/Pharyngitis

The Veteran's service treatment records include numerous 
complaints and diagnoses consistent with sinusitis and/or 
pharyngitis.  A November 1988 medical report gave a diagnosis 
of upper respiratory infection.

After physical examination, a January 1990 medical report 
gave a diagnosis of sinusitis with mild bronchitis.  After 
physical examination, a December 1993 medical report gave a 
diagnosis of pharyngitis.  A March 1995 medical report gave a 
diagnosis of upper respiratory infection.  In an April 1995 
medical report, the Veteran complained of a sore throat and 
sinus problems for the previous 3 weeks.  After physical 
examination, the assessment was pharyngitis.  In an October 
1996 medical report, the Veteran complained of multiple 
symptoms over the previous week.  After physical examination, 
the assessment was acute sinusitis versus viral syndrome.  

An April 1997 medical report gave a diagnosis of pharyngitis.  
A May 1997 medical report stated that the Veteran complained 
of pharyngitis for the previous month.  After physical 
examination, the assessment was pharyngitis.  A June 1997 
medical report stated that the Veteran complained of 
pharyngitis for the previous 7 weeks.  After physical 
examination, the assessment was chronic pharyngitis.  A 
November 1997 medical report gave a diagnosis of upper 
respiratory infection.

A December 1998 medical report gave a diagnosis of upper 
respiratory infection.  In a May 1998 medical report, the 
Veteran complained of difficulty breathing.  After physical 
examination, the assessment was mild reactive airway disease, 
perhaps exacerbated by seasonal allergic rhinitis.

After physical examination, a December 2000 medical report 
gave an assessment of acute pharyngitis and possible left 
maxillary sinusitis.  

After separation from military service, in an August 2004 VA 
general medical examination report, the Veteran complained of 
sinusitis since 1989 with constant stuffiness, clogged up 
nasal passages, and inability to breath.  He also complained 
of month-long episodes of constant ear itching radiating to a 
sore throat over the previous 10 years.  After physical 
examination, the diagnoses were chronic sinusitis and 
pharyngitis, though the examiner noted no symptoms at that 
time.

A November 2005 VA outpatient medical report stated that the 
Veteran was on prescription medication for sinusitis.  In a 
December 2006 VA outpatient medical report stated that the 
Veteran was on prescription medication for sinusitis.  He 
reported sinusitis symptoms constantly.  After physical 
examination, the assessment was sinusitis.

The medical evidence of record shows that the Veteran 
experienced sinusitis and pharyngitis numerous times during 
military service.  While these incidents were initially 
classified as acute, the medical evidence shows that after 
repeated occurrences, the diagnoses changed to chronic.  The 
medical evidence of record shows continuity of the 
symptomatology from military service to the present.  While 
the Veteran has not had constant symptoms of sinusitis and 
pharyngitis, these illnesses have consistently recurred at a 
rate which substantiates their chronic characterization.  In 
addition, the medical evidence of record shows that the 
Veteran has a current diagnosis of chronic sinusitis.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's sinusitis/pharyngitis is 
related to military service and therefore, service connection 
for sinusitis/pharyngitis is warranted.  38 C.F.R. 
§ 3.303(b); Gilbert, 1 Vet. App. 49.

Erectile Dysfunction

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The Veteran's service treatment records include numerous 
complaints and diagnoses of erectile dysfunction.  In a 
February 1996 medical report, the Veteran complained of 
erectile dysfunction which had been increasing in severity.  
After physical examination, the assessment was erectile 
dysfunction.  The examiner stated that "I suspect a 
[psychiatric] cause."  In a March 1996 medical report, the 
Veteran complained of erectile dysfunction.  The examiner 
stated that "[p]sychiatric etiology for erectile dysfunction 
is highly probable."  An April 1996 medical report gave an 
assessment of questionable erectile disorder.  A May 1997 
medical report stated that the Veteran had acquired male 
erectile disorder with "probable [psychiatric] and 
medication factors."

After separation from military service, in an August 2004 VA 
general medical examination report, the Veteran complained of 
erectile dysfunction since 1995.  After physical examination, 
the diagnosis was erectile dysfunction. 

A September 2006 VA outpatient mental health note stated that 
the Veteran's erectile dysfunction "is likely from 
[P]rozac."  In a January 2007 VA outpatient mental health 
note, the Veteran reported continuing erectile dysfunction 
"despite discontinuation of Prozac."  The examiner stated 
that the Veteran's "psychotropic med[ications are] not 
likely to be causing it.  May need to look into other risk 
factors or possibly even have testosterone levels checked."  
In a March 2007 VA outpatient mental health note, the Veteran 
reported continuing erectile dysfunction.  The examiner 
stated that there was a possible connection between the 
Veteran's diet and his erectile dysfunction, but also stated 
that the Veteran was on antidepressants and "most 
antidepressants potentially affect sexual functioning."  In 
a March 2007 VA outpatient medical report dated the same day, 
the Veteran complained of erectile dysfunction.  The 
assessment was erectile dysfunction.  The examiner stated 
that it "[c]ould be related to beta-blocker exacerbated by 
anxiety and depression."

The medical evidence of record shows that the Veteran's 
currently diagnosed erectile dysfunction is related to his 
service-connected psychiatric disorder.  The medical evidence 
of record shows that the Veteran has consistent diagnoses of 
erectile dysfunction.  The medical evidence of record 
overwhelmingly shows that this disorder is likely aggravated 
by either the Veteran's psychiatric disorder, the medications 
prescribed for the psychiatric disorder, or both.  This 
includes etiological statements made in February 1996, March 
1996, May 1997, September 2006, and March 2007.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's erectile dysfunction is 
related to a service-connected disability and therefore, 
service connection for erectile dysfunction is warranted.  
Gilbert, 1 Vet. App. 49.


	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to an initially compensable 
evaluation for bilateral pes planus is dismissed.

The claim of entitlement to service connection for allergies 
is dismissed.

The claim of entitlement to service connection for fatigue is 
dismissed.

The claim of entitlement to service connection for 
gastroesophageal reflux disease is dismissed.

Service connection for a left wrist disorder is granted.

Service connection for a right wrist disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a left shoulder disorder is granted.

Service connection for sinusitis/pharyngitis is granted.

Service connection for erectile dysfunction is granted.


REMAND

The Veteran's service treatment records include multiple 
reports of restless leg syndrome.  A January 1998 medical 
report stated that on sleep observation, the Veteran's 
"[s]leep [was] mildly fragmented by brief 
[electroencephalogram (EEG)] arousals caused by the 
[Veteran's] periodic leg movements."  The report then stated 
that "[s]ignificant period leg movements were noted.  11% of 
these events caused an EEG arousal."  The impression was 
periodic leg movement syndrome.

In a February 1998 medical report, the Veteran complained of 
a sleep disorder.  The examiner stated that the Veteran was 
noted to have "periodic leg movement syndrome."

A November 2002 medical report stated that on sleep 
observation, the Veteran had "some periodic limb movements 
with an index of 30.0, but the arousal index was only 0.4, 
suggesting the leg movements likely are not clinically 
significant."

In a March 2003 medical report, the Veteran complained of 
"very frequent periodic leg movements."  On sleep 
observation, the Veteran "did have frequent leg movements, 
though few caused arousal."

However, the post-service medical evidence of record has not 
been developed fully to determine whether there is a current 
diagnosis of restless leg syndrome.  An August 2004 VA 
general medical examination report gave a current diagnosis 
of restless leg syndrome, however, the examiner stated that 
it was based on the Veteran's reported history.  The only 
other post-service medical evidence of record which discusses 
restless leg syndrome is an April 2008 VA outpatient medical 
report which noted "[p]ossible restless leg syndrome - being 
evaluated."  As such, an additional VA examination is needed 
to determine whether the Veteran has a current diagnosis of 
restless leg syndrome.  38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.  

2.	The Veteran must be afforded a VA 
examination to determine the existence 
and etiology of restless leg syndrome.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post-service medical records, the 
examiner must then provide an opinion 
as to whether any restless leg syndrome 
found is related to military service.  
If this opinion cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


